Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8, 9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al.(4,647,596) in view of Zhu et al.(2014/0342110).
Ishii et al. discloses a method for preparing a microcellular polyurethane elastomer and foamed elastomer formed, prepared by reacting at 120°C a poly-ε-caprolactone copolymer (MW 2000 g/mol), prepared from ε-caprolactone and PTMG as the starter molecule, and MDI as isocyanate to form a prepolymer having NCO contents as claimed [applicants’ claim 2], as well as hydroquinone-bis-hydroxyethyl ether and other materials as the chain extender, water and other agents as a blowing agent with final work-up performed at 100°C (see abstract, column 3 line 13 – column 6 line 35, examples 1-2; table 1; page 10, lines 24-35).  Given the proportions of ε-caprolactone and PTMG in the polymer builds of Ishii et al.(50% and 70% of the 2000 molecular weight, respectively - Examples 1 & 2), it is seen that the molecular weight features for the PTMG component of applicants’ claims are met by 3, as well as .35-.7 g/cm3 [claim 15] are formed and used as shock absorbers in automobiles (column 1, lines 7-17).
Ishii et al. differs from applicants’ claims in that it does not particularly recite utilization of some amount of PTMG as polyol for reaction with the prepolymers of its disclosures.  Though some degree of residual PTMG would be expected, difference resides in that amounts as specified are not particularly afforded.  However, Zhu et al. (para [0024]) discloses it to be known to use PTMG polyols in accompaniment with curing/crosslinking agents in prepolymer-based reaction systems of the instant concern for purposes of providing their reactive and curing effects.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the PTMG polyols of Zhu et al. in accompaniment with the curing/crosslinking mixtures of Ishii et al. in any amount for the purpose of imparting their recognized reactive effects and achieving acceptably developed products in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al.(4,647,596) in view of Zhu et al.(2014/0342110) as applied to claims 1-3, 5, 6, 8, 9 and 11-19 above. 
Ishii et al. differs from applicants’ claim 4 in that it does not particularly recite NCO content values as claimed.  However, Ishii et al. does allow for variation of the molecular weights of polyols used and NCO Index values selected in making the prepolymers of its disclosure (column 4 lines 44-54 and .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al.(4,647,596) in view of Zhu et al.(2014/0342110) as applied to claims 1-3, 5, 6, 8, 9 and 11-19 above, and further in view of Duwenhorst et al.(2010/0038579).
Ishii et al. differs from applicants’ claim 10 in that it does not particularly recite utilization NDI as isocyanate in the making of its prepolymers.  However, Duwenhorst et al. (para [0055]) discloses this species to be a known reactant in forming prepolymers in these applications.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the NDI of Duwenhorst et al. in place of or in accompaniment with the MDI of Ishii et al. for the purpose of imparting its recognized reactive effects and achieving acceptably developed products in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  Further, it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 

The secondary reference’s recognition of the utilization of PTMG for the result effective function of curing can not be ignored, and, accordingly, it is held and maintained that discovering the optimum value of this result effective variable involves only routine skill in the art.
As to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art. Further, they have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.

  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-6 and 8-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/346,715 in view of Zhu et al.(2014/0342110).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap in selection and amounts of reactants and operations utilized in their preparations in a manner that would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results.  Further, the copending claims differ from applicants’ claims in that they do not particularly recite utilization of some amount of PTMG as polyol for reaction with the prepolymers of its disclosures.  Though some degree of residual PTMG would be expected, difference resides in that amounts as specified are not particularly afforded.  However, Zhu et al. (para [0024]) discloses it to be known to use PTMG polyols in accompaniment with curing/crosslinking agents in prepolymer-based reaction systems of the instant concern for purposes of providing their reactive and curing effects.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the PTMG polyols of Zhu et al. in accompaniment with the curing/crosslinking mixtures of the copending claims in any amount for the purpose of imparting their recognized reactive effects and achieving acceptably developed products in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ arguments concerning this rejection under the Double Patenting heading have been considered. However, they are unpersuasive.
The secondary reference’s recognition of the utilization of PTMG for the result effective function of curing can not be ignored, and, accordingly, it is held and maintained that discovering the optimum value of this result effective variable involves only routine skill in the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/           Primary Examiner, Art Unit 1765